DETAILED ACTION
Disposition of Claims
Claims 64-83 were pending.  Claims 1-63, 68, and 75-82 have been cancelled.  Amendments to claims 64-67, 69-72, 74, and 83 are acknowledged and entered.  Claims 64-67, 69-74, and 83 will be examined on their merits. 

Examiner’s Note
All paragraph numbers, unless otherwise noted, are in reference to the PG Pub for this application, 2021/0252129A1, Published 08/19/2021.  Amendments to the specification presented on 09/21/2021 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The power of attorney filed on 12/21/2021 is acknowledged and entered.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 12/21/2021 regarding the previous Office action dated 09/21/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 64 is drawn to a composition comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding a Nipah virus F protein and a Nipah virus G protein, wherein the Nipah virus F protein comprises stabilizing mutations to maintain a prefusion structure; and (b) a lipid nanoparticle.  
Further limitations on the composition of claim 64 are wherein the lipid nanoparticle comprises an ionizable lipid, a neutral lipid, a sterol, and a polyethylene glycol (PEG)-modified lipid (claim 65); wherein the lipid nanoparticle comprises 45-55 mol% ionizable cationic lipid, 10-20 mol% neutral lipid, 35-45 mol% sterol, and 0.5-5 mol% PEG-modified lipid (claim 66); wherein the lipid nanoparticle comprises 45-55 

    PNG
    media_image1.png
    174
    667
    media_image1.png
    Greyscale
   (claim 67); wherein the ORF comprises a chemically modified nucleotide (claim 69); wherein 100% of the uracil in the ORF chemically modified to include N1-methyl- pseudouridine at the carbon 5 position of the uracil (claim 70); wherein the mRNA further comprises a 5' untranslated region (UTR) and a 3' UTR (claim 71); wherein the mRNA further comprises a 5' cap analog (claim 72); wherein the 5' cap analog is 7mG(5')ppp(5')NlmpNp (claim 73); and wherein the mRNA further comprises a polyA tail (claim 74).
Claim 83 is drawn to a method comprising administering to a subject in need thereof a composition comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding a Nipah virus F protein and a Nipah virus G protein, wherein the Nipah virus F protein comprises stabilizing mutations to maintain a prefusion structure; and (b) a lipid nanoparticle.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New rejection – necessitated by amendment.)  Claims 64-67, 69-74, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a composition comprising: (a) a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding a Nipah virus (NiV) F protein and a Nipah virus G protein, wherein the Nipah virus F protein comprises stabilizing mutations to maintain a prefusion structure; and (b) a lipid nanoparticle, and methods of administering said composition to a subject in need thereof.  The claim limitation does not require that the “prefusion structure” to possess any particular distinguishing feature or conserved structure, but only that it is a prefusion structure of the NiV F protein that comprises at least one mutation to stabilize said protein in this conformation.  This encompasses all possible mutations that would “stabilize” the protein conformation for an undisclosed period of time, so long as it is “maintained”.  The breadth of the claims also encompass the composition to comprise any type of lipid nanoparticle, which allows the lipid nanoparticle to comprise any components, so long as it is of a specific size (e.g. nanomeric) and comprises at least one lipid of any type, size, or charge.  It is the examiner’s position that the disclosure of the instant application does not convey applicant’s possession of the claimed genera of “stabilizing prefusion mutations” for NiV F protein.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
While the prior art was aware of the existence of pre- and post-conformational forms of paramyxovirus fusion (F) proteins, such as in Nipah virus (See e.g. Xu K, et. al. PLoS Pathog. 2015 Dec 8;11(12):e1005322.), the broad genus of mutations necessary to generate a mutant that would stabilize and maintain the prefusion F protein structure were not available in the art at the time of filing.  Xu teaches the generation of one mutant that alters the NiV-F hexamer-of-trimer assembly, wherein structure-based targeted mutations were designed to either destabilize (L53D and V108D) or stabilize (R109L and Q393L) the hexameric interfaces (see p. 7, ¶2).  Xu also teaches one mutant that allows the single F protein to maintain its pre-fusion conformation, wherein a GCNt helical bundle motif was fused to the C-terminus of the F glycoprotein to stabilize it in the pre-fusion conformation (p. 3, ¶2).  It is not clear what other mutations would, or would not, allow the NiV F protein to remain within the pre-fusion conformation.  Post-filing art (Graham et. al. US20210299242A1, Priority 08/03/2018) shows the extensive nature of mutations to NiV-F that may allow that protein to remain stable in the prefusion conformation (see reference claim 1).  Graham appears to be the first time the art was enabled for the genus of “stabilizing mutations” that would result in NiV F protein maintaining the prefusion conformation.  As noted by Graham in Example 1, starting at ¶[0288], there was extensive and undue experimentation that resolved which mutations would result in the prefusion conformation being “locked” in place.  Graham details structure-based vaccine design that was used to identify mutations for the stabilization of the NiV F ectodomain in a prefusion conformation, and also to eliminate the F1/F2 cleavage site to produce a single chain NiV F protein with increased expression. Several different stabilization strategies were employed to “lock” the NiV F ectodomain in the prefusion conformation, including introduction of disulfide bonds, cavity-filling amino acid substitutions, and proline substitutions.  Graham notes that approximately 150 different mutants were designed, expressed, purified, and assessed for expression level and binding to antibody 5B3, which specifically recognized the prefusion conformation of NiV F.  Out of the 150 mutants tested, only 10 appeared to be “stabilized” in the prefusion conformation (¶[0290]).  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice, ld.  While the instant claims are drawn to proteins and lipid nanoparticles, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of a "stabilizing mutation" and there is only a disclosure of what the "mutation" does (stabilize), rather than of what it is.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus.  Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). Where there is uncertainty in the operability of undisclosed embodiments, an application may be found not to have provided adequate descriptive support for a claimed genus.
The specification fails to disclose the reduction to practice of mutations in paramyxoviruses, especially Nipah viruses, which allow their fusion protein to be locked within the pre-fusion F protein conformation.  While it is noted that the fusion glycoprotein is present in a pre- and post-fusion conformation in these proteins (¶[0095]), this limitation is only mentioned in passing and no guidance is provided as to how to specifically generate these “stabilizing mutations”.  As noted by the specification, because of the metastability of the fusion protein, it is difficult to maintain in its trimeric pre-fusion configuration when expressed recombinantly or even when expressed on some particle surfaces (¶[0088]).  Expressing the coronavirus (CoV) spike protein it its prefusion conformation increases the magnitude and breadth of the neutralizing activity against diverse strains of Middle East respiratory syndrome (MERS) CoV (¶[0101]).  However, nowhere in the specification is it described what mutations must be generated to stabilize the fusion or spike protein in the pre-fusion form (e.g. mutation of a specifically conserved residue or position through deletion, substitution, or addition).  Likewise, nowhere in the specification is any mention made to teachings in the art as to which mutations in these viruses would be “stabilizing” the F protein in the prefusion form, and no incorporation by reference is made to any pieces of art that highlight the art was in possession of how to make the genus of these mutations aside from the singular mutation described by Xu.  This polypeptide, however, does not reflect the entire genus of mutants that are “stabilizing” the NiV F protein in the pre-fusion conformation.  In fact, post-filing art describes the extensive experimentation that was performed in order to generate a stabilizing mutation in the NiV F protein that allowed the pre-fusion conformation to be maintained and immunogenic (See Front Immunol. 2020 Jun 11;11:842.)  Consequently, there is no information about which and how many amino acids must be mutated in order to provide the NiV F protein in the prefusion conformation.
In summary, the application failed to disclose any specific mutations to NiV F protein that allowed the encoded protein to maintain the prefusion conformation.  As of the filing date, there was only one example in the art as to how to generate a stabilizing mutation to NiV F protein to maintain the prefusion conformation.  Accordingly, one of skill in the art would not accept the instant disclosure as representative of all mRNA encoding all peptides, fragments, homologs, or variants of the NiV F protein which maintained a stable prefusion conformation.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of mRNA encoding NiV F proteins which comprised a stabilizing mutation to maintain the prefusion conformation based on the disclosure of the instant application.  In conclusion, the specification, taken together with the limited pre-existing knowledge and the lack of predictability in the art, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (page 1115).




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 64-66, 69, 71-74, and 83 under 35 U.S.C. 102(a)(2) as being anticipated by Jasny et. al. (US20190351047A1, Priority 12/23/2016; CITED ART OF RECORD; hereafter “Jasny”) is withdrawn in light of the amendments to the claims.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 67-68, 70, and 75-82 under 35 U.S.C. 103 as being unpatentable over Jasny as applied to claims 64-66, 69, 71-74, and 83 above, and further in view of 
Benenato et. al. (US20190314292A1; Priority 03/15/2017; CITED ART OF RECORD; hereafter “Benenato-292”) or, in the alternative, 
Benenato et. al. (US20170210697A1, Priority 09/17/2015; CITED ART OF RECORD; hereafter “Benenato-697”) or, in the alternative,
Ciaramella et. al. (WO2017070624A1, Priority 10/22/2015; CITED ART OF RECORD; hereafter “Ciaramella-624”) or, in the alternative, 
Smith et. al. (US20200069599A1; Priority 06/14/2016; CITED ART OF RECORD; hereafter “Smith”) or, in the alternative, 
Hoge et. al. (US20190382774A1; Priority 05/18/2016; CITED ART OF RECORD; hereafter “Hoge”), in view of 
Xu et. al. (Xu K, et. al. PLoS Pathog. 2015 Dec 8;11(12):e1005322.; hereafter “Xu”); and Chan et. al. (Chan YP, et. al. J Virol. 2012 Nov;86(21):11457-71. Epub 2012 Aug 22.; hereafter “Chan”), is withdrawn in light of the amendments to the claims and the removal of all of the cited Benenato, Ciaramella, Smith, and Hoge references (supra) as available prior art.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
Rejection withdrawn.)  The rejection of Claims 64-67, 69-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692B2 in view of Jasny (supra) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 64-67, 69-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,266,485B2 in view of Jasny (supra) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 64-66, 69, 71-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 B1 in view of Jasny (supra) is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The provisional rejection of Claims 64-66, 69, 71-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 90/014,395 (Reexam of US App. 15/089,050, US Pat. No. 10,022,435) in view of Jasny (supra) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The provisional rejection of Claims 64-66, 69, 71-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Jasny (supra) is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The provisional rejection of Claims 64-66, 69, 71-74, and 83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-24 of copending Application No. 16/144,394 in view of Jasny (supra) is withdrawn in light of the amendments to the claims. 
 



Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648